DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiley et al. [US 20180173237] in view of Song et al. [US 20190143968].
As to claims 1, 2, 4 are rejected using the same prior arts and reasoning as to that of claim 19.

As to claims 5-10 are rejected using the same prior arts and reasoning as to that of claims 20-25, respectively.

As to claim 11. Reiley discloses The vehicular alert system of claim 1, wherein the forward-sensing sensor comprises one selected from the group consisting of (i) a forward-sensing radar sensor and (ii) a forward-sensing lidar sensor, [0017].

As to claim 12. Is rejected using the same prior arts and reasoning as to that of claim 19.

As to claims 13-18 are rejected using the same prior arts and reasoning as to that of claims 20-25, respectively.

As to claim 19. Reiley discloses A vehicular alert system, the vehicular alert system comprising:
a forward-viewing camera disposed at a windshield of a vehicle equipped with the vehicular alert system, [0017] forward facing camera, the forward-viewing camera viewing forward of the equipped vehicle, [0017];
wherein the forward-viewing camera captures image data as the equipped vehicle travels along a road, [0017, 0018, 0037];
a forward-sensing radar sensor disposed at the equipped vehicle and sensing forward of the equipped vehicle, [0017] LiDAR sensor outputting 3D view of the front of the vehicle by scanning the external environment by rotating 360 degrees;
wherein the forward-sensing sensor captures data as the equipped vehicle travels along the road, [0017];
an electronic control unit (ECU), [0016] controller, disposed at the equipped vehicle, [0016], wherein image data captured by the forward-viewing camera and radar data captured by the forward- sensing radar sensor are processed at the ECU, [0017] the controller fuses the LiDAR data and the camera image into scan image, [0018] and then process the scan image to identify hazards on the road;
wherein the vehicular alert system, responsive to 
(i) processing at the ECU of image data captured by the forward-viewing camera and to processing at the ECU of radar data captured by the forward-sensing radar sensor, [0017, 0018] image from camera and data from LiDAR used to determine hazard on the road, and 
(ii) information provided to the ECU pertaining to a driving condition, [0017, 0018] image from camera and data from LiDAR used to determine hazard on the road, 
determines that the equipped vehicle is approaching a hazard ahead of the equipped vehicle, [0017, 0018] image from camera and data from LiDAR used to determine hazard on the road, [0043] and approaching a hazard; and
wherein the vehicular alert system, responsive to determining that the equipped vehicle is approaching the hazard, visually alerts a trailing vehicle behind the equipped vehicle of the hazard, [0045] by at least one selected from the group consisting of 
(i) actuating hazard lights of the equipped vehicle, [0045] rear facing display used for indicating hazards, and 
(ii) flashing a brake light of the equipped vehicle, [0033] flashing lights to indicate hazard; wherein the light indicator is installed in rear brake light housing.
Reiley fails to disclose the system wherein the camera is disposed at an in-cabin side of the windshield and viewing through the windshield; wherein the forward-viewing camera comprises an imaging array having at least one million photosensor elements arranged in rows and columns; wherein the forward-sensing sensor is a radar.
Song teaches a camera system on a vehicle wherein the camera is mounted in-cabin side of a windshield viewing through the windshield, [fig. 2, 0190]; with more than a million pixels, [0187]; further comprising a radar in-front of the vehicle to sense objects ahead of the vehicle, [0192].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Reiley with that of Song so that the system can protect the lens of the camera.

As to claim 20. Reiley discloses The vehicular alert system of claim 19, wherein the information provided to the ECU includes traffic information, [0037].

As to claim 21. Reiley fails to disclose The vehicular alert system of claim 20, wherein the traffic information comprises traffic speed of traffic on the road ahead of the equipped vehicle.
Song teaches a camera system on a vehicle wherein the camera is mounted in-cabin side of a windshield viewing through the windshield, [fig. 2, 0190]; with more than a million pixels, [0187]; further comprising a radar in-front of the vehicle to sense objects ahead of the vehicle, [0192]; wherein the radar detects the speed of a vehicle ahead of the host vehicle, [0199].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Reiley with that of Song so that the system can determine if the traffic ahead is slowing down.

As to claim 22. Reiley discloses The vehicular alert system of claim 20, wherein the traffic information indicates that traffic on the road ahead of the equipped vehicle has stopped, [0037].

As to claim 23. Reiley fails to disclose The vehicular alert system of claim 19, wherein the information provided to the ECU comprises GPS information.
Song teaches a camera system on a vehicle wherein the camera is mounted in-cabin side of a windshield viewing through the windshield, [fig. 2, 0190]; with more than a million pixels, [0187]; further comprising a radar in-front of the vehicle to sense objects ahead of the vehicle, [0192]; wherein the vehicle includes a GPS to measure the location and speed of the vehicle.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Reiley with that of Song so that the system can determine the current location and speed of the host vehicle.

As to claim 24. Reiley discloses The vehicular alert system of claim 19, wherein the information provided to the ECU comprises weather information, [0052].

As to claim 25. Reiley discloses The vehicular alert system of claim 19, wherein the information provided to the ECU includes comprises road condition information pertaining to a condition of the road ahead of the equipped vehicle, [0045, 0052].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiley in view of Song as applied to claim 1 above, further in view of Yoo [US 20170330464].
As to claim 3. the combination of Reiley and Song fails to disclose The vehicular alert system of claim 1, wherein the vehicular alert system determines that the equipped vehicle is approaching the hazard responsive in part to a driver input from a driver of the equipped vehicle that is indicative of a potential hazard in front of the equipped vehicle.
Yoo teaches a device control on a vehicle wherein the device detects a potential hazard in-front of the vehicle using data received wirelessly, [0096, 0418, fig. 13], and actuates a rear lamp based on the detection under the control of the processor, [fig. 9A, 0236, 0266], or when manually actuated by the driver, [0233].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Reiley and Song with that of Yoo so that the system can notify the following vehicle of a hazard detected by the driver even if the sensors did not detect a hazard on the road.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688